Citation Nr: 1204426	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a compression fracture of the thoracic spine with retained foreign bodies, prior to July 12, 2005.

2.   Entitlement to a rating in excess of 20 percent for residuals of a compression fracture of the thoracic spine with retained foreign bodies, from July 12, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1994 to September 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO granted service connection for residuals of a compression fracture of the thoracic spine with retained foreign bodies and assigned an initial, 10 percent rating, effective May 29, 2003.  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals  in May 2007.  In a March 2009 rating decision, the RO increased the rating for the spine disability to 10 percent, effective July 12, 2005.

In November 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration. 

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for residuals of a compression fracture of the thoracic spine with retained foreign bodies, the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126  (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although, as noted above, the RO awarded a higher rating from July 12, 2005, inasmuch as higher ratings for the disability are are available before and after that date, the Board has characterized the appwal as encompassing both matters set forth on the title page. Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2011, the Veteran's submitted a SSOC notice response directly to the Board.  In January 2012, the Veteran's representative submitted a waiver of initial RO consideration of that response and any additional evidence submitted to the Board after the RO certified the appeal to the Board in August 2009.  See 38 C.F.R. § 20.1304 (2011).

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Veterans Law Judge who conducted the November 2009 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In January 2012, the Veteran indicated that he desired a Board video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video-conference hearings, a remand of these matters for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

